DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1, 6, 8, 10-12, 21-34 have been examined in this application.  This communication if a final rejection in response to the “Amendments to the claims” and “Remarks” filed 7/11/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27, 29-32, and 34 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2020/0346736 by Krasnoff in view of US Patent Application Number 2015/0229013 by Birmingham.

Regarding claim 22, Krasnoff discloses a flight vehicle structural component comprising:
The flight vehicle structural component operable as an energy harvesting device, the energy harvesting device integrated into a flight vehicle as a skin of a wing of the flight vehicle (paragraph 64 discloses “The solar panels 124 are positioned on the outer assemblies 116 of the wings 112…The solar panels 124 may harvest light energy from the sun to charge the batteries 122”).
Krasnoff does not disclose a first electrode, a second electrode spaced from the first electrode to provide an inter-electrode gap between the first and second electrodes, and a plurality of nanoparticles suspended in a medium contained in the inter-electrode gap, the nanoparticles arranged in the inter-electrode gap to permit electron transfer between the first electrode and the second electrode.  However, this limitation is taught by Birmingham.  Birmingham discloses a battery for converting thermal energy into electrical energy, and the abstract discloses “A nanofluid contact potential difference cell comprises a cathode with a lower work function and an anode with a higher work function separated by a nanometer-scale spaced inter-electrode gap containing a nanofluid with intermediate work function nanoparticle clusters”.  It would be obvious to a person having ordinary skill in the art to modify Krasnoff using the teachings from Birmingham to use a known type of energy harvester to use solar energy to charge the batteries.

Regarding claim 23 (dependent on claim 22), Krasnoff discloses the energy harvesting device is wrapped about internal framework one or more times to define the skin of the wing of the flight vehicle.  Paragraph 64 discloses “The solar panels 124 are positioned on the outer assemblies 116 of the wings 112”.  Since the solar panels 124 are positioned on the outer assemblies, they define the skin of the wing and are wrapped around the internal framework of the wing.

Regarding claim 24 (dependent on claim 22), Krasnoff discloses the energy harvesting device is shaped to generate aerodynamic lift of the flight vehicle in use.  Since the solar panels 124 are positioned on the outer assemblies 116 of wings 112, and wings 112 generate aerodynamic lift, the solar panels help define the external surface of the wings and are shaped to generate aerodynamic lift.

Regarding claim 25 (dependent on claim 22), Krasnoff discloses the energy harvesting device having an airfoil shape (see solar panels integrated into wings 112 in Figures 1-3).  

Regarding claims 26 (dependent on claim 22)¸ Birmingham further teaches the first and second electrodes have first and second work function values, respectively, and further wherein the second work function value is less than the first work function value.  The abstract discloses “A nanofluid contact potential difference cell comprises a cathode with a lower work function and an anode with a higher work function separated by a nanometer-scale spaced inter-electrode gap containing a nanofluid with intermediate work function nanoparticle clusters”.

Regarding claims 27 (dependent on claim 22) and 32 (dependent on claim 30), Birmingham further teaches the suspended nanoparticles comprise a conductive material with an alkanethiol coating.  Paragraph 74 discloses “nanoparticle clusters 122 with gold cores and nanoparticle clusters 122 with silver cores, all with coatings of alkane-thiol”.  

Regarding claims 29 (dependent on claim 22) and 34 (dependent on claim 30), Birmingham further teaches a spacer in the inter-electrode gap, the spacer defining openings containing the plurality of nanoparticles suspended in the medium.  The abstract discloses “a nanometer-scale spaced inter-electrode gap containing a nanofluid with intermediate work function nanoparticle clusters”.  

Regarding claim 30, Krasnoff discloses a flight vehicle structural component comprising:
The flight vehicle structural component operable as an energy harvesting device, the energy harvesting device integrated into a flight vehicle as a skin of a fuselage of the flight vehicle (paragraph 64 discloses “In other embodiments, the solar panels 124 are positioned on another external surface of the drone shipping system 100 (e.g., the inner assemblies 114 of the wings 112, on top of the body 102, etc.)”).
Krasnoff does not disclose a first electrode, a second electrode spaced from the first electrode to provide an inter-electrode gap between the first and second electrodes, and a plurality of nanoparticles suspended in a medium contained in the inter-electrode gap, the nanoparticles arranged in the inter-electrode gap to permit electron transfer between the first electrode and the second electrode.  However, this limitation is taught by Birmingham.  Birmingham discloses a battery for converting thermal energy into electrical energy, and the abstract discloses “A nanofluid contact potential difference cell comprises a cathode with a lower work function and an anode with a higher work function separated by a nanometer-scale spaced inter-electrode gap containing a nanofluid with intermediate work function nanoparticle clusters”.  It would be obvious to a person having ordinary skill in the art to modify Krasnoff using the teachings from Birmingham to use a known type of energy harvester to use solar energy to charge the batteries.

Regarding claim 31 (dependent on claim 30), Krasnoff discloses the energy harvesting device is wrapped about internal framework one or more times to define the skin of the fuselage.  Paragraph 64 discloses “In other embodiments, the solar panels 124 are positioned on another external surface of the drone shipping system 100 (e.g., the inner assemblies 114 of the wings 112, on top of the body 102, etc.)”  Since the solar panels 124 are positioned on top of the body 102, they define the skin of the fuselage and are wrapped around the internal framework of the fuselage.

Claims 28 and 33 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2020/0346736 by Krasnoff in view of US Patent Application Number 2015/0229013 by Birmingham, in further view of US Patent Application Number 2021/0135600 by Thibado.

Regarding claims 28 (dependent on claim 22) and 33 (dependent on claim 30), Krasnoff does not disclose the first electrode or the second electrode comprises or both the first and second electrodes comprise graphene.  However, this limitation is taught by Thibado.  Thibado discloses an energy harvesting device, and paragraph 5 discloses “the two-dimensional material can comprise graphene”.  It would be obvious to a person having ordinary skill in the art to modify Krasnoff using the teachings from Thibado to use known types of materials to make energy harvesting devices.  

Allowable Subject Matter
Claims 1, 6, 8, 10-12, and 21 are allowed.

Response to Arguments
Regarding the argument that mounting solar panels on the outer assemblies of external surfaces of wings or fuselage is not the same as defining the skin of the wing, generating aerodynamic lift, or having an airfoil shape, Figures 1 and 2 of Krasnoff show the solar panels being mounted on the surfaces of the wings and fuselage and being exposed to the airflow around the aircraft.  Since the panels are exposed to the airflow, the shape of the panels define the skin of the wing and the fuselage, and contribute to the aerodynamic lift and shape of the wing and the fuselage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642